Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-12, and 17-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer US 6,111,402.

Regarding claim 1, Fischer teaches an angular position sensor (scanning element figures 2 and 3) comprising: 
a first annular sensor (first sensor comprises first scanning track A1; see Figs 2 and 3; see col. 3, line 50 – col. 5, line 50); 
a second annular sensor, the second annular sensor positioned to surround the first annular sensor (second sensor comprises second scanning track A2 surrounding scanning track A1; see Figs 2 and 3; see col. 3, line 50 – col. 5, line 50); 
a rotatable inductive coupling element positioned in overlying relation to, and separated from the first annular sensor and the second annular sensor by a gap, the rotatable inductive coupling element comprising (shaft 1 rotates about axis of rotation R and connects to scale disc 3 which comprises a scale carrier 3.1 comprising scale tracks T1 and T2 arranged opposite to scanning element 5; Figs. 1-3; see col. 1, line 14 – col. 5, line 50); 
a first annular portion comprising at least one annular conductive sector and at least one annular non-conductive sector (first annular portion comprises conductive sector T1L and nonconductive sector T1N; See Fig. 3); and 
a second annular portion comprising at least one annular conductive sector and at least one annular non-conductive sector, and wherein a number of annular conductive sectors of the second annular portion is different than a number of conductive sectors of the first annular portion (a second annual portion comprises conductive sectors T2L and nonconductive sectors T2N where T2L and T1L are different; see Fig. 3).

Regarding claim 2, Fischer teaches wherein the first annular sensor comprises: a first planar excitation coil forming a circular interior area (first coil E3 corresponds to first scanning track A1 in a circular interior area; see Fig. 2); and a first planar sensing coil pair positioned within the circular interior area, the first planar sensing coil pair comprising a cosine sensing coil and a sine sensing coil, each of the cosine sensing coil and the sine sensing coil respectively comprising a clockwise winding portion and a counter-clockwise winding portion (scanning track A1 comprises sensor windings SWA1 and SWB1 corresponding to sine and cosine sensing coils shown to comprise clockwise and counterclockwise point portions; see Fig. 2; see col. 4, line 58 – col. 5, line 9).

Regarding claim 3, Fischer teaches wherein the second annular sensor comprises: a second planar excitation coil positioned to surround the first planar excitation coil (second coil E1 corresponds to second scanning track A2 surrounding first scanning track A1; see Fig. 2); and a second planar sensing coil pair positioned between the first planar excitation coil and the second planar excitation coil, the planar sensing coil pair comprising a cosine sensing coil and a sine sensing coil, each of the cosine sensing coil and the sine sensing coil comprising a respective clockwise winding portion and a respective counter-clockwise winding portion (scanning track A2 comprises sensor windings SWA2 and SWB2 corresponding to sine and cosine sensing coils shown to comprise clockwise and counterclockwise point portions; see Fig. 2; see col. 4, line 58 – col. 5, line 9).

Regarding claim 6, Fischer teaches wherein the annular conductive sectors of the first annular portion and the annular conductive sectors of the second annular portion of the rotatable inductive coupling element are comprised of a non-ferromagnetic conductive material (Copper applied to the scale carrier 3.1 proves to be a suitable material for the electrically conductive scale regions T1.sub.L, T2.sub.L.; see col. 3, line 66 – col. 4, line 4).

Regarding claim 7, Fischer teaches wherein the annular non-conductive sectors of the first annular portion and the annular non-conductive sectors of the second annular portion of the rotatable inductive coupling element are comprised of a material selected from a dielectric material and air (the nonconductive material would an epoxy material which is a dielectric material without conductive tracks; see col. 4, lines 1-4).

Regarding claim 8, Fischer teaches wherein the first annular portion and the second annular portion of the rotatable inductive coupling element are separated from each other by a third annular portion comprised of a dielectric material (the first track T1 in the second track T2 are formed on an insulating carrier 3.1 formed of epoxy and resulted in annular portion made of dielectric material; see Fig. 3).

Regarding claim 9, Fischer teaches wherein the first annular portion and the second annular portion of the rotatable inductive coupling element are continuous (the first track T1 in the second track T2 are formed on an insulating carrier 3.1 formed of epoxy and resulted in annular portion made of dielectric material and would reasonably be interpreted as continuous; see Fig. 3).

Regarding claim 11, Fischer teaches wherein the plurality of annular conductive sectors of the second annular portion of the rotatable inductive coupling element are substantially evenly spaced about the second annular portion (the conductors of the outer track T2 are evenly spaced; see Fig. 3).

Regarding claim 12, Fischer teaches wherein the at least one annular conductive sector of the first annular portion of the rotatable inductive coupling element comprises a percentage of a total area of the first annular portion selected from 50% and 75% (the first conductor T1L covers about 50% of the track; see Fig. 3).

Regarding claim 17, Fischer teaches wherein the first annular portion of the rotatable inductive coupling element is positioned in overlying relation to, and separated from, the first annular sensor and the second annular portion of the rotatable inductive coupling element is positioned in overlying relation to, and separated from, the second annular sensor (the claimed relationship is demonstrated in figures 1 through 3 of Fischer).

Regarding claim 18, Fischer teaches wherein the second annular portion of the rotatable inductive coupling element is positioned in overlying relation to, and separated from, the first annular sensor and the first annular portion of the rotatable inductive coupling element is positioned in overlying relation to, and separated from, the second annular sensor (The limitations claim is equivalent to that taught in claim 17 above but with the nomenclature reversed and could reasonably be achieved by simply referring to the inner track T1 as the second annular portion in referring to the outer track T2 as the first annular portion. In other words the apparatus of claim 18 would be identical to that of claim 17 but employing a different choice of naming for the various components. See Figs. 1-3).

Regarding claim 19, Fischer teaches wherein the first excitation coil and the second excitation coil each comprise a clockwise winding portion and a counter-clockwise winding portion (scanning track A1 comprises sensor windings SWA1 and SWB1 corresponding to sine and cosine sensing coils shown to comprise clockwise and counterclockwise point portions; see Fig. 2; see col. 4, line 58 – col. 5, line 9).

Regarding claim 20, Fischer teaches wherein the first annular sensor comprises a first planar excitation coil forming a circular interior area and a first planar sensing coil pair positioned within the circular interior area, the first planar sensing coil pair comprising a respective cosine sensing coil and a respective sine sensing coil, each of the respective cosine sensing coil and the respective sine sensing coil of the first planar sensing coil pair comprising a clockwise winding portion and a counter-clockwise winding portion and the second annular sensor comprises a second planar excitation coil positioned to surround the first planar excitation coil and a second planar sensing coil pair positioned between the first planar excitation coil and the second planar excitation coil, the second planar sensing coil pair comprising a respective cosine sensing coil and a respective sine sensing coil, each of the respective cosine sensing coil and the respective sine sensing coil of the second planar sensing coil pair comprising a respective clockwise winding portion and a respective counter-clockwise winding portion, the angular position sensor  (coils E1-E3 are excitation coils with sensor coils SWA1,B1A2,B2 configured within the excitation coils for detecting sine and cosine signals, wherein the sensor coils are shown to have clockwise and counterclockwise winding portions; see Fig. 2) further comprising: 
circuitry coupled to the first planar excitation coil, the second planar excitation coil, the first planar sensing coil pair and the second planar sensing coil pair, the circuitry for (an electromagnetic field generator is connected to terminals you UE to E1-E3 for generating an electromagnetic field; see abstract; see Fig. 2); 
providing an excitation signal to the first planar excitation coil and the second planar excitation coil to generate an alternating current (AC) magnetic field (one of ordinary skill in the art will appreciate that the generated field would be an AC field in order to generate the signing cosine signals; see Fig. 2); 
sensing modulated sine and cosine waveforms induced in the first planar sensing coil pair and the second planar sensing coil pair in response to a rotation of the rotatable inductive coupling element (sine and cosine signals are detected at the outputs; see Fig. 2).

Regarding claim 21, Fischer teaches method for determining an angular position of a rotatable inductive coupling element (the rotation angle shaft 1 is detected; see col. 3, lines 14-39), the method comprising: 
establishing a magnetic coupling in a first annular sensor, the first annular sensor comprising a first planar excitation coil and a first planar sensing coil pair, the first planar sensing coil pair comprising a respective cosine sensing coil and a respective sine sensing coil, each of the respective cosine sensing coil and the respective sine sensing coil of the first planar sensing coil pair comprising a respective clockwise winding portion and a respective counter-clockwise winding portion; establishing a magnetic coupling in a second annular sensor, the second annular sensor comprising a second planar excitation coil and a second planar sensing coil pair, wherein the second annular sensor is positioned to surround the first annular sensor, the second planar sensing coil pair comprising a respective cosine sensing coil and a respective sine sensing coil, each of the cosine sensing coil and the sine sensing coil of the second planar sensing coil pair comprising a respective clockwise winding portion and a respective counter-clockwise winding portion (an electromagnetic field is generated from coils E1-E3 and coils E1-E3 are excitation coils with sensor coils SWA1,B1A2,B2 configured within the excitation coils for detecting sine and cosine signals, wherein the sensor coils are shown to have clockwise and counterclockwise winding portions; see Fig. 2); 
positioning a rotatable inductive coupling element in overlying relation to, and separated from the first annular sensor and the second annular sensor, the rotatable inductive coupling element comprising a first annular portion comprising at least one annular conductive sector and at least one annular non-conductive sector and a second annular portion comprising at least one annular conductive sector and at least one annular non-conductive sector, and wherein a number of annular conductive sectors of the second annular portion is different than a number of annular conductive sectors of the first annular portion (shaft 1 rotates about axis of rotation R and connects to scale disc 3 which comprises a scale carrier 3.1 comprising scale tracks T1 and T2 arranged opposite to scanning element 5 wherein tracks T1 T2 comprise different numbers of conductive sectors; Figs. 1-3; see col. 1, line 14 – col. 5, line 50); 
rotating the rotatable inductive coupling element to generate coarse resolution sine and cosine signals having a number of cycles per rotation of the rotatable inductive coupling element equal to a number of annular conductive sectors of a first one of the first annular portion and the second annular portion of the rotatable inductive coupling element and to generate fine resolution sine and cosine signals having a number of cycles per rotation of the rotatable inductive coupling element equal to a number of annular conductive sectors of a second one of the first annular portion and the second annular portion of the rotatable inductive coupling element (the sensor of Fisher is equivalent to that is claimed and is configured for T1 while T2 would measure relatively coarse and relatively high resolution signals; see col. 4, lines 13-45); and 
determining an angular position of the rotatable inductive coupling element using the coarse resolution sine and cosine signals and the fine resolution sine and cosine signals (the sensor of Fisher is equivalent to that is claimed and is configured for T1 while T2 would measure relatively coarse and relatively high resolution signals to determine an absolute position; see col. 4, lines 13-45).

Regarding claim 22, Fischer teaches wherein the first planar sensing coil pair is positioned within a circular interior area formed by the first planar excitation coil (first coil E3 corresponds to first scanning track A1 in a circular interior area and scanning track A1 comprises sensor windings SWA1 and SWB1 corresponding to sine and cosine sensing coils shown to comprise clockwise and counterclockwise point portions; see Fig. 2; see col. 4, line 58 – col. 5, line 9).

Regarding claim 23, Fischer teaches wherein the second planar sensing coil is positioned within a circular interior area formed by the second planar excitation coil (second coil E1 corresponds to second scanning track A2 surrounding first scanning track A1 and scanning track A2 comprises sensor windings SWA2 and SWB2 corresponding to sine and cosine sensing coils shown to comprise clockwise and counterclockwise point portions; see Fig. 2; see col. 4, line 58 – col. 5, line 9).

Regarding claim 24, is rejected for similar reasons as outline for claim 21 above. 

Regarding claim 25, Fischer teaches wherein the first annular portion of the rotatable inductive coupling element is positioned in overlying relation to, and separated from, the first annular sensor and the second annular portion of the rotatable inductive coupling element is positioned in overlying relation to, and separated from, the second annular sensor (the claimed relationship is demonstrated in figures 1 through 3 of Fischer).

Regarding claim 26, Fischer teaches wherein the second annular portion of the rotatable inductive coupling element is positioned in overlying relation to, and separated from, the first annular sensor and the first annular portion of the rotatable inductive coupling element is positioned in overlying relation to, and separated from, the second annular sensor (the claimed relationship is demonstrated in figures 1 through 3 of Fischer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 10, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer US 6,111,402 in view of Maniouloux et al. US 2018/0274591 (Maniouloux).

Regarding claims 4 and 27, Fischer fails to teach wherein the number of annular conductive sectors of the second annular portion is greater than a number of conductive sectors of the first annular portion and wherein, when the number of annular conductive sectors of the first annular portion is greater than one, the number of annular conductive sectors of the second annular portion is not an integer multiple of the number of annular conductive sectors of the first annular portion.
Maniouloux teaches wherein the number of annular conductive sectors of the second annular portion is greater than a number of conductive sectors of the first annular portion and wherein, when the number of annular conductive sectors of the first annular portion is greater than one, the number of annular conductive sectors of the second annular portion is not an integer multiple of the number of annular conductive sectors of the first annular portion (the number outer conductive tracks is 7 in the number of inner conductive tracks is 6; see Fig. 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the number of annular conductive sectors of the second annular portion is greater than a number of conductive sectors of the first annular portion and wherein, when the number of annular conductive sectors of the first annular portion is greater than one, the number of annular conductive sectors of the second annular portion is not an integer multiple of the number of annular conductive sectors of the first annular portion as taught in Maniouloux into Fischer in order to gain the advantage of obtaining an estimate of the position and/or displacement of the target relative to the transducer over an entire 360 degree rotation.

Regarding claims 5 and 28, Fischer teaches all the limitations of claim 1 but fails to teach wherein the number of annular conductive sectors of the first annular portion is greater than a number of conductive sectors of the second annular portion and wherein, when the number of annular conductive sectors of the second annular portion is greater than one, the number of annular conductive sectors of the first annular portion is not an integer multiple of the number of annular conductive sectors of the second annular portion. This limitation is equivalent to that of claim 4 and disclosed in Fig. 23 of Maniouloux except that the number of conductive sectors of the first annular portion and the second annular portion are reversed. It would be a matter design choice for one of ordinary skill in the art to reverse a configuration taught in figure 23 of Maniouloux such that there are 7 inner conductive sectors and 6 outer conductive sectors without undue experimentation or providing any new or unexpected results as the limitation amounts to a rearrangement of the same working parts. 

Regarding claim 10, Fischer fails to teach wherein the at least one annular conductive sector of the first annular portion of the rotatable inductive coupling element comprises a plurality of annular conductive sectors and wherein each of the plurality of annular conductive sectors of the first annular portion is substantially evenly spaced on the first annular portion.
Maniouloux wherein the at least one annular conductive sector of the first annular portion of the rotatable inductive coupling element comprises a plurality of annular conductive sectors and wherein each of the plurality of annular conductive sectors of the first annular portion is substantially evenly spaced on the first annular portion (the inner track comprises 6 conductive portions which are evenly placed; see Fig. 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the at least one annular conductive sector of the first annular portion of the rotatable inductive coupling element comprises a plurality of annular conductive sectors and wherein each of the plurality of annular conductive sectors of the first annular portion is substantially evenly spaced on the first annular portion as taught in Maniouloux into Fischer in order to gain the advantage of obtaining an estimate of the position and/or displacement of the target relative to the transducer over an entire 360 degree rotation by using n inner conductors and n+1 outer conductors.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer US 6,111,402.

Regarding claim 13, Fischer fails to teach wherein the at least one annular conductive sector of the second annular portion of the rotatable inductive coupling element comprises a percentage of a total area of the second annular portion selected from 50% and 75%. However, the claimed invention may be achieved by swapping the configuration of T1 with T2 without undue experimentation or providing any new or unexpected results as the limitation amounts to a rearrangement of the same working parts.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer US 6,111,402 in view of Reddy et al. US 2018/0120083 (Reddy).

Regarding claims 14 and 15, Fischer fails to teach wherein the first annular portion of the rotatable inductive coupling element comprises one 270° annular conductive sector and wherein the second annular portion of the rotatable inductive coupling element comprises six 30° annular conductive sectors, substantially evenly spaced about the second annular portion; and wherein the first annular portion of the rotatable inductive coupling element comprises one 270° annular conductive sector and wherein the second annular portion of the rotatable inductive coupling element comprises six 45° annular conductive sectors, substantially evenly spaced about the second annular portion.
Reddy teaches wherein the first annular portion of the rotatable inductive coupling element comprises one 270° annular conductive sector (conductive sector 160 is formed as a 270 degree sector; see Fig. 1B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first annular portion of the rotatable inductive coupling element comprises one 270° annular conductive sector as taught in Reddy into Fischer and it would have been obvious to one of ordinary skill in the art for second annular portion of the rotatable inductive coupling element comprises six 30° annular conductive sectors, substantially evenly spaced about the second annular portion; and wherein the second annular portion of the rotatable inductive coupling element comprises six 45° annular conductive sectors, substantially evenly spaced about the second annular portion. Such limitations result in a change in precision of the sensors in a well-known and predictable way. It would be an obvious matter of design choice to change the number and angle of the sectors as a matter of routine optimization without undue experimentation or unexpected results.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer US 6,111,402 in view of Witts et al. US 2021/0372823 (Witts).

Regarding claim 16, Fischer teaches wherein the first annular portion of the rotatable inductive coupling element comprises one 180° annular conductive sector (the annular portion T1L comprises a 180° conductive sector; see Fig. 3) but fails to teach wherein the second annular portion of the rotatable inductive coupling element comprises four 45° annular conductive sectors, substantially evenly spaced about the second annular portion. 
Witts teaches wherein the second annular portion of the rotatable inductive coupling element comprises four 45° annular conductive sectors, substantially evenly spaced about the second annular portion (a coupling element comprises 4 45° conductive sectors; see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the second annular portion of the rotatable inductive coupling element comprises four 45° annular conductive sectors, substantially evenly spaced about the second annular as taught in Witts into Fischer in order to gain the advantage of changing the number of conductive sensors results in a change in precision of the sensors in a well-known and predictable way. It would be an obvious matter of design choice to change the number and angle of the sectors as a matter of routine optimization without undue experimentation or unexpected results. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868